Exhibit 10.61

Notice of Grant of Restricted Stock Units

Time Warner Cable Inc.

7910 Crescent Executive Drive

Charlotte, NC, 28217

I, <Participant Name>, am the Participant.

Participant has been granted an award of Time Warner Cable Inc. (the “Company”)
Restricted Stock Units (“RSUs”) as follows:

Date of Grant:                              <Grant Date>

Total Number of RSUs Granted: <Shares Granted>

The Company and I agree that these RSUs are granted and governed by the terms
and conditions of this Notice, the Time Warner Cable Inc. 2011 Stock Incentive
Plan, as amended from time to time (the “Plan”), and the Time Warner Cable Inc.
Restricted Stock Units Agreement (the “Agreement”), all of which are
incorporated by reference into and made part of this Notice, and which I can
access and review through the Fidelity website at www.netbenefits.fidelity.com.
Each RSU represents the unfunded, unsecured right of the Participant to receive
a share of common stock of the Company on the date(s) specified herein. I am
also advised to refer to the prospectus that contains a description of the Plan
(the “Prospectus”), which also may be accessed through the Fidelity website.

I hereby consent to receive the Plan, the Agreement and the Prospectus and other
communications related to the Plan electronically via the Fidelity website, and
I agree that I have had an opportunity to review these records.

I understand that my RSUs shall vest and be distributed only in accordance with
the following schedule, subject to the Plan and Agreement terms.

Vesting Date:   50% upon completion of the three-year vesting period from the
date of grant through the third anniversary of the date of the grant

50% upon completion of the one-year vesting period from the third anniversary of
the date of grant through the fourth anniversary of the date of the grant

Upon vesting, shares shall be distributed to Participants within sixty (60) days
of the Vesting Date.

I understand that in certain circumstances my RSU grant will be subject to
forfeiture, including, but not limited to, upon termination of my employment, as
provided in the Agreement and the Plan.

 

1



--------------------------------------------------------------------------------

I understand that my RSU grant is conditioned upon my acceptance of the terms of
the grant as set forth in this Notice and the Agreement. I further understand
that if I do not accept the terms of my RSU grant as provided below on or before
the earlier of (1) the third anniversary of the grant date and (2) the effective
date of my termination of employment for any reason, then my entire RSU grant
shall be forfeited automatically.

I understand that, in order to manage and administer my RSUs, the Company will
process, use and transfer certain personal information about me, as detailed and
described in Section 20 of the Agreement, which is incorporated by reference
into and made part of this Notice.

I further agree that I have read and will comply with the Company’s Securities
Trading Policy (also accessible on the Fidelity website), which I understand may
be updated from time to time.

I understand that I may be entitled now and from time to time to receive certain
other documents, including the Company’s annual report to stockholders and proxy
statements (which become available each year approximately three months after
the Company’s fiscal year end), and I hereby consent to receive such documents
electronically on the internet or as the Company directs.

By signing below, I am indicating my agreement with each provision of this
Notice and the Agreement, which is part of this Notice.

Click on the “I Accept” button to show your intent to sign this Notice of Grant
of Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

Time Warner Cable Inc. 2011 Stock Incentive Plan

RSU Agreement

For Use After 6/30/2011

Time Warner Cable Inc.

Restricted Stock Units Agreement

General Terms and Conditions

WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Restricted Stock Units Agreement (the “Agreement”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) “Cause” means “Cause” as defined in an employment, consulting, advisory or
similar agreement between the Company or any of its Affiliates and the
Participant or, if not defined therein or if there is no such agreement, “Cause”
means the Participant’s (i) conviction (treating a nolo contendere plea as a
conviction) of a felony, whether or not any right to appeal has been or may be
exercised, other than as a result of a moving violation or a Limited Vicarious
Liability (as defined below), (ii) willful failure or refusal without proper
cause to perform such Participant’s material duties with the Company (other than
any such failure resulting from the Participant’s total or partial incapacity
due to physical or mental impairment), (iii) willful misappropriation,
embezzlement, fraud or any reckless or willful destruction of Company property
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (iv) willful and material breach of
any statutory or common law duty of loyalty to the Company having a significant
adverse financial effect on the Company or a significant adverse effect on the
Company’s reputation, (v) material and willful breach of any restrictive
covenants to which the Participant is subject, including non-competition,
non-solicitation, non-disparagement or confidentiality provisions, or
(vi) willful violation of any material Company policy, including the Company’s
Standards of Business Conduct having a significant adverse financial effect on
the Company or a significant adverse effect on the Company’s reputation. The
determination by the Company as to the existence of “Cause” will be conclusive
on the Participant.

 

3



--------------------------------------------------------------------------------

(b) “Disability” means “Disability” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there shall be no such
agreement, “Disability” of the Participant shall have the meaning ascribed to
such term in the Company’s long-term disability plan or policy, as in effect
from time to time, to the extent that either such definition also constitutes
such Participant being considered “disabled” under Section 409A(a)(2)(C) of the
Code.

(c) “Good Reason” means “Good Reason” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there is no such agreement,
“Good Reason” means, following a change of control (i) the failure of the
Company or any Affiliate to pay or cause to be paid the Participant’s base
salary or annual bonus when due or (ii) any substantial and sustained diminution
in the Participant’s authority or responsibilities materially inconsistent with
the Participant’s position; provided that either of the events described in
clauses (i) and (ii) will constitute Good Reason only if the Company fails to
cure such event within thirty (30) days after receipt from the Participant of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” will cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice of his or her
termination of employment for Good Reason prior to such date.

(d) “Limited Vicarious Liability” shall mean any liability which is based on
acts of the Company for which the Participant is responsible solely as a result
of Participant’s office(s) with the Company; provided that (i) the Participant
is not directly involved in such acts and either had no prior knowledge of such
actions or, upon obtaining such knowledge, promptly acted reasonably and in good
faith to attempt to prevent the acts causing such liability or (ii) after
consulting with the Company’s counsel, the Participant reasonably believed that
no law was being violated by such acts.

(e) “Notice” means the Notice of Grant of Restricted Stock Units, which has been
provided to the Participant separately and which accompanies and forms a part of
this Agreement.

(f) “Participant” means an individual to whom RSUs as set forth in the Notice
have been awarded pursuant to the Plan and shall have the same meaning as may be
assigned to the terms “Holder” or “Participant” in the Plan.

 

4



--------------------------------------------------------------------------------

(g) “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.

(h) “Plan” means the Time Warner Cable 2011 Stock Incentive Plan, as such plan
may be amended, supplemented or modified from time to time.

(i) “Retirement” means a voluntary termination of employment by the Participant
following the attainment of (i) age 60 with ten (10) or more years of Service or
(ii) age 65 with five (5) or more years of Service; provided that, the terms of
any employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate that provides a definition of
“Retirement” relating specifically to the vesting of outstanding equity awards
granted under the Plan shall supersede this definition.

(j) “Service” means the period of time a Participant is engaged as an employee
or director (i) with the Company, (ii) with any Affiliate, or (iii) in respect
to any period of time prior to March 12, 2009, with Time Warner Inc. or any
affiliate thereof (“TWX”); provided that, if the Participant became an employee
or director of the Company or any Affiliate on or after March 12, 2009, any
period of time Participant was engaged by TWX shall not be counted for this
definition.

(k) “Vesting Date” means each vesting date set forth in the Notice.

2. Grant of Restricted Stock Units. The Company hereby grants to the Participant
(the “Award”), on the terms and conditions hereinafter set forth, the number of
RSUs set forth on the Notice. Each RSU represents the unfunded, unsecured right
of the Participant to receive one Share on the date(s) specified herein or in
the Notice. RSUs do not constitute issued and outstanding Shares for any
corporate purposes and do not confer on the Participant any right to vote on
matters that are submitted to a vote of holders of Shares.

3. Dividend Equivalents and Retained Distributions. If on any date while RSUs
are outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while RSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each RSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.

 

5



--------------------------------------------------------------------------------

4. Vesting and Delivery of Shares.

(a) Subject to the terms and provisions of the Plan and this Agreement, within
sixty (60) days after each Vesting Date with respect to the Award, the Company
shall issue or transfer to the Participant the number of Shares that vested on
such Vesting Date as set forth on the Notice and the Retained Distributions, if
any, covered by that portion of the Award. Except as otherwise provided in
Sections 5 and 6, the vesting of such RSUs and any Retained Distributions
relating thereto shall occur only if the Participant has continued in employment
of the Company or any of its Affiliates on the Vesting Date and has continuously
been so employed since the Date of Grant (as defined in the Notice).

(b) RSUs Extinguished. Upon each issuance or transfer of Shares in accordance
with this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of RSUs
will not be considered to be held by the Participant for any purpose.

(c) Fractional Shares. Upon the final issuance or transfer of Shares and
Retained Distributions, if any, to the Participant pursuant to this Agreement,
in lieu of a fractional Share, the Participant shall receive a cash payment
equal to the Fair Market Value of such fractional Share.

5. Termination of Employment.

(a) Involuntary Termination for Performance; Involuntary Termination for Cause;
Voluntary Resignation. Unless otherwise provided in an employment, consulting,
advisory or similar agreement between the Participant and the Company or an
Affiliate, if the Participant’s employment is terminated (i) by the Company for
Performance or for Cause, (ii) by the Participant other than at a time when the
Participant satisfies the requirements for Retirement, or (iii) for any other
reason not specified in clauses (b), (c), (d) and (e) below prior to the Vesting
Date of any portion of the Award, then the RSUs covered by any such portion of
the Award and all Retained Distributions relating thereto shall be completely
forfeited on the date of any such termination

(b) Death; Disability; Retirement. If the Participant’s employment is terminated
(i) as a result of his or her death or Disability or (ii) by the Participant due
to his or her Retirement, or (iii) by the Company or its Affiliates for any
reason other than for Cause or Performance on a date when the Participant
satisfies the requirements for Retirement, then the RSUs for which a Vesting
Date has not yet occurred and all Retained Distributions relating thereto shall,
to the extent the RSUs were not extinguished prior to such termination of
employment, fully vest on the date of any such termination and Shares subject to
the RSUs shall be issued or transferred to the Participant within sixty
(60) days following such termination of employment.

 

6



--------------------------------------------------------------------------------

(c) Without Cause; Not For Performance. Subject to the terms of any employment,
consulting, advisory or similar agreement entered into by the Participant and
the Company or an Affiliate that provides for treatment of RSUs that is more
favorable to the Participant than the terms of this Section 5(c), if the
Participant’s employment is terminated by the Company or its Affiliates and such
termination is not for Cause, not for Performance, and not at a time when the
Participant is eligible for Retirement, then the Participant will be vested
immediately upon Participant’s termination of employment in a pro rata portion
of the RSUs and related Retained Distributions that were scheduled to vest on
the next Vesting Date following the Participant’s termination of employment.
Such pro rata portion will be determined as follows:

(x) the number of RSUs and related Retained Distributions covered by the portion
of the Award that were scheduled to vest on such upcoming Vesting Date,

multiplied by;

(y) a fraction, the numerator of which shall be the number of days from the
Vesting Date immediately preceding such Vesting Date (or the Date of Grant if
there was no prior Vesting Date) during which the Participant was employed by
the Company or any Affiliate, and the denominator of which shall be the number
of days from such immediately preceding Vesting Date (or the Date of Grant if
there was no prior Vesting Date) through the next succeeding Vesting Date.

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share. Shares subject to such
RSUs shall be issued or transferred and the related Retained Distributions shall
be paid to the Participant within sixty (60) days of the Participant’s
employment termination date. The RSUs and any related Retained Distributions
shall be completely forfeited if they are not vested under this Section 5(c).

(d) Disposition of Affiliate. Subject to Section 5(b) (Retirement) and
Section 20 (§409A Compliance), if the Affiliate with which the Participant has a
service relationship ceases to be an Affiliate due to a transfer, sale or other
disposition by the Company or an Affiliate (“Disposition”), the vesting of the
RSU and the issuance of the Shares shall be governed by Section 5(c) hereof as
if the Participant’s employment terminated on the date of such Disposition;
provided however, that if such Disposition does not constitute the Participant’s
separation from service for purposes of Code Section 409A, any shares that are
vested as a result of this Section 5(d) shall not be issued until the earlier of
the Vesting Date when such shares would otherwise have been issued or the
Participant’s separation from service within the meaning of Code Section 409A.

(e) After Change in Control. Subject to Section 6, if the Participant’s
employment is terminated by the Company or its Affiliates without Cause (whether
or not due to Participant’s Performance) or by the Participant for Good Reason,
or by the Company or its Affiliates for Cause pursuant to Sections 1(a)(ii) and
1(a)(vi),

 

7



--------------------------------------------------------------------------------

within 12 months after a Change in Control (as defined in the Plan), to the
extent the Award has not been previously canceled or forfeited, the Award will
vest in full upon such employment termination and shall be issued or transferred
to the Participant within sixty (60) days following such employment termination,
along with the Retained Distributions related thereto.

(f) Leave of Absence. For purposes of this Section 5, a temporary leave of
absence shall not constitute a termination of employment or a failure to be
continuously employed by the Company or any Affiliate regardless of the
Participant’s payroll status during such leave of absence if such leave of
absence (i) is approved in writing by the Company or any Affiliate subject to
the other terms and conditions of the Agreement and the Plan and
(ii) constitutes a bona fide leave of absence and not a separation from service
under Treas. Reg. §1.409A-1(h)(1)(i). Notice of any such approved leave of
absence should be sent to the Company, but such notice shall not be required for
the leave of absence to be considered approved.

6. IRC §§ 280G and 4999. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that the vesting of any RSUs granted to
Participant pursuant to this Agreement (a) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (b) but for this Section 6,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such RSUs shall vest either (i) in full or (ii) in such lesser amount which
would result in no portion of such RSUs being subject to excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in Participant’s
receipt on an after-tax basis, of the greatest amount of total compensation,
notwithstanding that all or some portion of such RSUs may be taxable under
Section 4999 of the Code.

(a) Calculation. Any calculation required under this Section shall be made in
writing by an independent public accountant, or other appropriate internal or
external resource, selected by the Company, whose determination shall be
conclusive and binding upon Participant and the Company for all purposes. The
Company shall bear the costs of performing the calculations contemplated by this
Section, as well as any reasonable legal or accountant expenses, or any
additional taxes, that the Participant may incur as a result of any calculation
errors made in connection with the Code Section 4999 excise tax determination
contemplated by this Section.

(b) Order of 280G Payment Reduction. Unless provided otherwise in Participant’s
employment agreement with the Company, the reduction of RSUs vesting, if
applicable, shall be effected in the following order, but only to the extent
that each item listed provides for a reduction to minimize Section 280G
consequences: (i) any cash parachute payments, (ii) any health and welfare and
similar benefits valued as parachute payments, (iii) the acceleration of vesting
of any stock options for which the exercise price exceeds the then fair market
value of the underlying stock, (iv) the reduction of any acceleration of vesting
of any equity award that is not a stock option (including the RSUs), and (v) the
acceleration of vesting of any stock options for which the exercise price is
less than the fair market value of the underlying stock.

 

8



--------------------------------------------------------------------------------

7. Withholding Taxes. The Participant agrees that,

(a) Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant the minimum statutory Federal, state, local or foreign withholding
taxes due with respect to such vesting or payment.

(b) Payment of Taxes with Stock. Subject to the Committee’s right to require the
Participant to pay the minimum statutory withholding tax in cash, the
Participant shall have the right to elect to pay the minimum statutory
withholding tax associated with a vesting with Shares to be received upon
vesting. Unless the Company shall permit another valuation method to be elected
by the Participant, Shares used to pay any required withholding taxes shall be
valued at the closing price of a Share on the New York Stock Exchange on the
date the withholding tax becomes due (hereinafter called the “Tax Date”).
Notwithstanding anything herein to the contrary, if a Participant does not elect
to pay the withholding tax in cash within the time period established by the
Company, then the Participant shall be deemed to have elected to pay such
withholding taxes with Shares to be received upon vesting. Elections must be
made in conformity with conditions established by the Committee from time to
time.

(c) Conditions to Payment of Taxes with Stock. Any election to pay the minimum
statutory withholding taxes with cash must be made prior to the Tax Date in
accordance with the Company’s customary practices and will be irrevocable once
made.

8. Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 12 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

9. Forfeiture. A breach of any of the foregoing restrictions or a breach of any
of the other restrictions, terms and conditions of the Plan or this Agreement,
with respect to any of the RSUs or any Dividend Equivalents and Retained
Distributions relating thereto, except as waived by the Board or the Committee,
will cause a forfeiture of such RSUs and any Dividend Equivalents or Retained
Distributions relating thereto.

 

9



--------------------------------------------------------------------------------

10. RSU Repayment Obligation.

(a) In the event of the termination of the Participant’s employment for Cause as
a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii), 1(a)(iv), or
1(a)(v) above (each a “Covered Cause Event”), any Shares issued and related
Retained Distributions paid to the Participant with respect to vesting of a RSU
Award within the three year period prior to the Participant’s termination of
employment (the “Forfeiture Period”), shall be subject to repayment to the
Company in an amount equal to the fair market value of such Shares and the
amount of such Retained Distributions as of the date such Shares were issued and
the Retained Distributions paid.

(b) In the event the Participant’s employment is terminated for any reason other
than Cause, and it is determined by the Company within twelve (12) months of
such termination of employment that the Participant engaged in acts or omissions
during the Participant’s three prior years of employment that would have
resulted in the Participant’s termination by the Company for a Covered Cause
Event, any Shares issued and related Retained Distributions paid to the
Participant in the three-year period prior to and the sixty-day period following
the Participant’s termination of employment shall be subject to repayment to the
Company in an amount equal to the fair market value of such Shares and the
amount of such Retained Distributions as of the date such Shares were issued and
related Retained Distributions paid.

(c) Repayments pursuant to Sections 10(a) or 10(b) shall be made by certified
check within sixty (60) days after written demand is made therefor by the
Company. Notwithstanding the foregoing, the Participant may satisfy the
repayment obligations with respect to amounts owed pursuant to Section 10 by
returning to the Company the applicable Shares issued to the Participant,
provided that, the Participant demonstrates to the Company’s satisfaction that
such Shares were continuously owned by the Participant since the date of
issuance.

(d) Notwithstanding any of the foregoing, the Company’s Board of Directors
(Board) or committee to whom the Board has delegated such matters shall retain
sole discretion regarding whether to seek the remedies set forth in Sections
10(a) and 10(b). The repayment obligations of Section 10 shall not apply unless
the Company gives the Participant written notice of the Company’s exercise of
its rights under Section 10 within ninety (90) days of a senior officer of the
Company becoming aware of the conduct giving rise to the Covered Cause Event;
and if the Company fails to do so such conduct shall no longer provide a basis
for any repayment obligation pursuant to this Section 10.

(e) If the terms of any employment, consulting, advisory or similar agreement
entered into by the Participant and the Company or any Affiliate provides for
compensation forfeiture provisions triggered by a “Covered Cause Event” (as
defined in the employment or similar agreement), then such provisions shall
supersede the provisions of this Section 10 during the term of the employment or
similar agreement.

 

10



--------------------------------------------------------------------------------

11. Violation of Restrictive Covenant. If the Participant is or becomes subject
to a restrictive covenant (including, without limitation, a restrictive covenant
regarding non-competition, non-solicitation, or confidentiality) under the terms
of any employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or any Affiliate or under a severance plan or other
benefit plan of the Company or any Affiliate, and the Participant violates the
terms of such restrictive covenant after the Participant’s termination of
employment, then any RSUs for which Shares have not yet been issued or
transferred pursuant to Sections 4 or 5 shall be immediately forfeited. The RSU
grant is made in consideration of the application of the current or future
restrictive covenants to the RSUs. Forfeiture of the RSUs pursuant to this
Section is in addition to any other consequences of a violation of a restrictive
covenant under an applicable agreement or benefit plan, and shall not in any way
diminish or otherwise impact the remedies available under any such agreement or
benefit plan. Upon any judicial determination that this Section is unenforceable
in whole or in part, this Section shall be deemed to be modified so as to be
enforceable and to effect the original intent of the parties as closely as
possible.

12. Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the RSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the RSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.

13. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent
Executive Drive, Charlotte, NC 28217, attention Manager, Executive Compensation,
and to the Participant at his or her address, as it is shown on the records of
the Company or its Affiliate, or in either case to such other address as the
Company or the Participant, as the case may be, by notice to the other may
designate in writing from time to time. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

14. Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

 

11



--------------------------------------------------------------------------------

16. Copy of the Plan. The Participant agrees and acknowledges that he or she has
received and read a copy of the Plan.

17. Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

18. Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

19. Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to Section 13 hereof.

20. Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from any Affiliate. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the

 

12



--------------------------------------------------------------------------------

Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s stock plan administrator to obtain more
information on the consequences of such objection.

21. Compliance With Code Section 409A. The Agreement is intended to comply with
the requirements of Code Section 409A to avoid taxation under Code
Section 409A(a)(1) and shall, at all times be interpreted, operated and
administered in a manner consistent with this intent. References herein to
“termination of employment” and similar terms used in this Agreement shall be
deemed to refer to “separation from service” within the meaning of Code
Section 409A to the extent necessary to comply with Code Section 409A, as
applied using a definition of “service recipient” with respect to any Affiliate
that includes all entities that would be treated as a single employer with the
Company under Code Sections 414(b) and 414(c) applying a 50 percent ownership
level, rather than an 80 percent ownership level (pursuant to Treasury
Regulation Section 1.409-1(h)(3)). Notwithstanding any provision of the
Agreement to the contrary, if at the time of a Participant’s separation from
service, the Participant is a “specified employee” as defined in Code
Section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code Section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within sixty (60) days of such date. Notwithstanding the forgoing or any other
term or provision of this Agreement or the Plan, neither the Company nor any
Affiliate nor any of its or their officers, directors, employees, agents or
other service providers shall have any liability to any person for any taxes,
penalties or interest due on any amounts paid or payable hereunder, including
any taxes, penalties or interest imposed under Code Section 409A.

 

13



--------------------------------------------------------------------------------

22. Entire Agreement. Except as specifically stated herein, this Agreement,
together with the Notice and the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or the Notice
shall affect or be used to interpret, change or restrict, the express terms and
provisions of this Agreement or the Notice; provided, that this Agreement and
the Notice shall be subject to and governed by the Plan, and in the event of any
inconsistency between the provisions of this Agreement or the Notice and the
provisions of the Plan, the provisions of the Plan shall govern.

 

14